Citation Nr: 1043962	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-35 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for a left cranial scar.  

2.  Entitlement to an initial compensable disability rating for a 
laparotomy scar.  

3.  Entitlement to an initial compensable disability rating for a 
right cranial scar secondary to tumor removal in the temporal 
region.  




ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1978 to 
October 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a rating decision issued in January 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Veteran's claims file was temporarily 
transferred to the RO in Jackson, Mississippi, during that time, 
but has been returned to the RO in Montgomery, Alabama.  

The issues listed above were remanded by the Board for further 
development of the record in June 2009.  That development has 
been completed, to the extent possible, and the case is now ready 
for final appellate consideration.  


FINDINGS OF FACT

1.  The evidence shows that the Veteran's barely visible left 
cranial scar has been manifested throughout the appeal period 
only by painful sensitivity.  

2.  The evidence shows that the Veteran's laparotomy scar has 
been linear, 14 cm in length, well-healed, and asymptomatic 
throughout the appeal period.  

3.  The evidence shows that the Veteran's right cranial scar is 
superficial, linear, 30 mm in length, and mildly hypopigmented, 
but within the fold of the ear line, and has been asymptomatic 
throughout the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for a left cranial scar are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.118, Diagnostic Code 7804 (2008).  

2.  The criteria for an initial compensable disability rating for 
a laparotomy scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.118, Diagnostic 
Code 7805 (2008).  

3.  The criteria for an initial compensable disability rating for 
a right cranial scar secondary to tumor removal in the temporal 
region are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.118, Diagnostic Code 7805 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2010).  

The Veteran's claims of entitlement to greater ratings for her 
scars arise from her disagreement with the initial evaluations 
assigned for those disabilities following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA with 
respect to these claims.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained all of the Veteran's available service 
treatment records and her identified VA and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran 
was also afforded a VA examination.  That examination was 
conducted in December 2004.  In light of the age of that 
examination and the Veteran's subsequent comments that her 
symptoms due to the scars had worsened since the examination, the 
Board's June 2009 decision remanded the case, inter alia, to 
schedule her for another examination.  The Veteran was notified 
that a VA compensation examination was scheduled in July 2010.  
She failed to report for the examination.  There is no indication 
that the examination notification letter, the September 2010 
supplemental statement of the case, or any other subsequent 
communication, was returned to VA as undeliverable, and the 
Veteran has not notified VA of a change of address.  Further, she 
has not provided VA with good cause for her failure to report, 
nor has she requested that the examination be rescheduled.  
Therefore, the Board finds that VA's duty to assist the Veteran 
in this regard has been satisfied.  

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this claim, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 
U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  

II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the entire history is necessary so 
that a rating may accurately reflect the elements of any 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where an increase in the disability rating is at issue, the 
present level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, this rule does not 
apply here because the current appeal is based on the assignment 
of initial ratings for disabilities following the initial award 
of service connection for these disabilities.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous 
with the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Id. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time.  
Id.  

Scars of the head, face, or neck are rated on the basis of 
disfigurement under Diagnostic Code 7800.  Scars other than on 
the head, face or neck are evaluated under Diagnostic Codes 7501 
and 7502.  Other manifestations are evaluated under Diagnostic 
Codes 7803 through 7805.  

Diagnostic Code 7800 provides for a 10 percent evaluation for 
disfigurement of the head, face, or neck with one characteristic 
of disfigurement.  A 30 percent evaluation is warranted for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips); or with two or three characteristics 
of disfigurement.  A 50 percent evaluation is warranted for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips); or with four or five characteristics 
of disfigurement.  The highest evaluation of 80 percent is 
warranted for disfigurement with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with six 
or more characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).  The eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118, are:  
(1) scar 5 or more inches (13 or more centimeters (cm.)) in 
length; (2) scar at least one-quarter inch (0.6 cm.) wide at 
widest part; (3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin hypo- 
or hyper-pigmented in an area exceeding 6 square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding 6 square 
inches (39 sq. cm.); and (8) skin indurated and inflexible in an 
area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).  

Scars, other than on the head, face, or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R.  § 
4.118, Diagnostic Code 7801 (2008).  When these requirements are 
not shown, a zero percent rating is assigned.  38 C.F.R. § 4.31 
(2008).  

Scars, other than head, face, or neck, that are superficial and 
that do not cause limited motion warrant a 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  
Scars in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, will 
be separately rated.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2008).  A 10 percent rating may be assigned 
for scars which are superficial and unstable.  An unstable scar 
is one where, for any reason, there is frequent loss of covering 
of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).  A 10 percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).  Scars may also be rated on the 
basis of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008). 

The Board notes that the Diagnostic Codes applicable to the scars 
was recently revised in October 2008.  These revisions, however, 
apply only to claims that were filed on or after the effective 
date of October 23, 2008, or when the Veteran has specifically 
requested reconsideration of his or her claim under these revised 
criteria.  As the Veteran's claim was filed long before October 
2008 and she has not requested reconsideration under the revised 
criteria effective October 23, 2008, evaluation of the Veteran's 
scars under these revised criteria is not warranted.

The service treatment records show that the Veteran was injured 
in a motor vehicle accident in March 1981, during service, 
sustaining a laceration to her left cranial area.  In addition, 
she underwent a laparotomy in February 1983.  Further, in 
November 1978, she underwent excision of a mass near her right 
ear.  A rating decision in January 2005 granted service 
connection for each of those disabilities, and assigned a 10 
percent rating for the left cranial scar, a noncompensable rating 
for the laparotomy scar, and a noncompensable rating for the 
right cranial scar.  

Post-service private treatment records dated from January 1996 to 
January 2003 and VA clinic records dated from February 1984 to 
September 2010 are silent for complaints or clinical findings 
regarding the Veteran's cranial scars and laparotomy scar.  

Left cranial scar

At the VA examination in December 2004, the Veteran reported 
soreness on the left side of her head, some mild hair loss, and 
extreme sensitivity with daily pain being 8/10.  She indicated 
that the pain was exacerbated by fixing her hair, and was 
improved by muscle relaxers.  On examination, there was a vague 
scar on the left cranium that was difficult to discern.  The 
examiner noted an increase in erythema "along her historical 
area of a laceration," which was at times exquisitely tender.  
There was no clear evidence of alopecia or thinning hair, or of 
edema, keloid formation, induration, or impaired flexibility.  

As discussed above, the Veteran failed to report for an 
examination scheduled pursuant to the Board's June 2009 remand.  
That examination would have yielded a current assessment of the 
Veteran's scar.  Therefore, the Board must evaluate the 
disability based on the evidence of record.  See 38 C.F.R. 
§ 3.655(a) (2010).  

Although the December 2004 examiner did not record a length for 
the Veteran's left cranial scar, the report indicates that the 
scar within her hairline was "vague" and "difficult to 
discern."  Moreover, the only physical finding noted was an 
increase in erythema.  Therefore, the Board finds that the scar 
does not meet any of the criteria for disfigurement.  

Further, there is no evidence that the left cranial scar is 
unstable.  However, based on the Veteran's report of sensitivity 
over the scar, the Board finds that the criteria for a 10 percent 
rating are met under Diagnostic Code 7804.  A 10 percent rating 
is the highest rating available under that Diagnostic Code.  
Because a 10 percent rating has already been assigned for this 
disability, no higher schedular rating may be assigned.  
Consequently, the preponderance of the evidence is against 
finding a higher disability rating is warranted.

Laparotomy scar

At the VA examination in December 2004, the Veteran reported no 
symptoms related to her laparotomy scar.  On examination, the 
examiner described a 14 cm linear scar from the umbilicus to the 
pelvic brim.  The scar was superficial and hypopigmented, without 
any inflammation, edema, or keloid formation.  There was no gross 
distortion, induration, or flexibility of the skin.  The December 
2004 VA examiner indicated that the laparotomy scar was "without 
limitations."

Because there is no evidence that the Veteran's laparotomy scar 
is painful or unstable, a compensable rating is not warranted 
under Diagnostic Codes 7803 and 7804.  Furthermore, the evidence 
does not show that the scar is deep, limits motion and covers an 
area exceeding 6 square inches (39 square cms); hence, a 
compensable disability rating is not warranted under Diagnostic 
Code 7801.  In addition, a compensable disability rating is not 
warranted under Diagnostic Code 7802 as the scar covers an area 
less than 144 square inches.  Finally, the evidence does not show 
that this scar causes limitation of function of the affected 
part.  Evaluation under Diagnostic Code 7805 is, therefore, not 
warranted.     

Therefore, the Board finds that the preponderance of the evidence 
is against finding that a compensable rating is warranted for the 
Veteran's laparotomy scar at any time during the appeal period 
under any relevant Diagnostic Code.  

Right cranial scar

At the VA examination in December 2004, the Veteran reported 
shooting headaches on the right side of her head lasting one 
minute causing severe pain and occurring two to three times a 
week.  Otherwise, the Veteran reported no symptoms regarding the 
right cranial scar.  On examination, there was a small, 30 mm 
linear scar behind the right ear in the temporal region.  The 
scar was superficial and without any edema or keloid formation.  
It was mildly hypopigmented, but within the fold of the ear line.  
The examiner indicated that the scar was "without limitations."  
The examiner did not indicate that the headaches reported by the 
Veteran were in fact related to the scar.  

Consequently, the evidence regarding the Veteran's right cranial 
scar fails to meet any of the characteristics of disfigurement to 
warrant a compensable rating under Diagnostic Code 7800.  
Further, there is no evidence that the scar is unstable, painful 
or limits the functioning of the affected part as to warrant a 
compensable rating under Diagnostic Codes 7803, 7804 or 7805.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against finding that a compensable rating for the 
Veteran's right cranial scar is warranted at any time during the 
appeal period under any applicable Diagnostic Code.  



Other considerations

Consideration has also been given regarding whether the schedular 
evaluations are inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  An exceptional or unusual disability picture occurs 
where the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not 
inadequate.  Ratings in excess of those assigned are provided for 
certain manifestations of the service-connected disabilities, but 
the medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  Moreover, the evidence does not 
demonstrate other related factors.  The Veteran has not required 
hospitalization due to her service-connected disabilities since 
service.  Moreover, the Veteran has not reported any difficulty 
the disabilities pose in her employment.  Thus, the evidence does 
not show marked interference with employment.  In the absence of 
any additional factors, referral of the case is not warranted.  

After review of the evidence, the Board finds that the 
preponderance of the evidence is against finding that higher 
evaluations in excess of those assigned are warranted at any time 
during the period pertinent to this appeal.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2010); see also Fenderson, 12 Vet. App. at 
126.  Finally, in reaching these decisions the Board considered 
the doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).   


ORDER

An initial disability rating in excess of 10 percent for a left 
cranial scar is denied.  

An initial compensable disability rating for a laparotomy scar is 
denied.  

An initial compensable disability rating for a right cranial scar 
secondary to tumor removal in the temporal region is denied.  



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


